Title: Memorial from David Hartley to the American Peace Commissioners
From: Hartley, David
To: Adams, John,Franklin, Benjamin,Jay, John


        Paris, 21 May 1783. PRINTED: JA, D&A, 3:131–134. LbC (Adams Papers); APM Reel 109. LbC-Tr (Adams Papers); APM Reel 103. This memorial was Hartley’s response to the article that the commissioners had proposed on 29 April to open American and British ports to virtually unrestricted free trade, to which Hartley had at least tentatively agreed (calendared, above). In his memorial Hartley provided the text of the 29 April article but noted that it provided greater commercial privileges to the Americans than they had possessed while part of the British empire and was so sweeping “as to amount to an entire Abolition of the British Act of Navigation.” He proposed instead that a temporary convention be put in place while Parliament considered the broader article. The temporary convention would allow the United States to export raw materials to Britain and manufactured goods to the West Indies, while Britain could export manufactured goods to the United States. The only additional restriction on American ships might be that they would be barred from carrying foreign goods to either market. Hartley’s revised position reflected an Order in Council adopted on 14 May (JA, D&A, 3:129–134) that JA called “the first link in that great chain of Orders in Council, which has been since stretched and extended, till it has shackled the commerce of the whole globe; that of Great Britain herself, as much as any other. Poor unfortunate commerce! Universal commerce! The commerce of the world!” (Boston Patriot, 4 Jan. 1812).
